Title: From John Adams to Alexander Bryan Johnson, 2 March 1816
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir
Quincy March 2nd. 1816

I have read the enclosed travels of Vanderkemp, with as much interest as Bruce’s or Chateaubriands, though they cost me, a large part of the vision, that remained to me
I pray you tax your patience to read it, and then return it by a safe hand to the Author. My wife is comfortable this morning, & joins in love to all, without naming any; except the little one, who his Grand Mother says, “has a sage countenance and a decided eye.”
John Adams